Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Applicant's Amendment filed 11/30/2021.  Applicant has amended claim 1, 4, 5, 7-8, 11-12, 15-16,  and 20-21.  Currently, claims 1-25 are pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 and 12/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant is respectfully reminded of the duty to disclose 37 C.F.R. 1.56 all pertinent information and material pertaining to the patentability of applicant’s claimed invention, by continuing to submitting in a timely manner PTO-1449, Information Disclosure Statement (IDS) with the filing of applicant’s application or thereafter.

Response to Amendments
Acknowledgement to applicant’s amendment to claim 1 has been noted.  The claims have been reviewed, entered and found obviating to previously raised objections for minor informalities.  Objection to claim 1 is hereby withdrawn.

Acknowledgement to applicant’s amendment to claims 1, 8, and 15 has been noted.  The claims have been reviewed, entered and found obviating to previously raised 35 USC § 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection.  Rejection to claims 1, 8, and 15 is hereby withdrawn.

Response to Arguments
Regarding rejection of claim 1 under 35 USC § 103(a), the arguments filed 11/30/2021 have been considered but are not persuasive to overcome the references on record: Suresh et al. (US 2018/0006807 A1, hereinafter “Suresh”) in view of **Madeo et al. (WO 2018/207064 A1, hereinafter “Motylinski”).  **For clarification purposes, Madeo and Motylinski are the same invention.  Examiner states in the 35 U.S.C. 103 section that Madeo will be referred to as “Motylinski” however, Examiner uses both names interchangeably throughout the Office Action.
In claim 1:
	Applicant states in page 9 that “the nonce, or the potential nonce described by Suresh is not a path of hashes of blockchain transactions…..In particular, the reduced-step nonce created by Suresh cannot be used to verify an output stored on the blockchain, let alone, based on an approximate hash verification on each node in the path of hashes on the reduced-step hash…. However Motylinski does not use a reduced-step hash at each node in a sequence of hashes to perform such verification.”  a hardware processor configured to perform an approximate hash verification on each node in the path of hashes based on the reduced-step hash ”  The claim limitation was rejected by being obvious by Suresh and Motylinski.  Suresh teaches the computing of a verification using a reduced step hash (i.e. speculative stage 2 SHA-256 computation, par 19) which is indicative of an output being unused (i.e. nonce value being a valid value and is the valid proof of identification of a bitcoin coin, par 20, see also par 102).  However, Suresh does not explicitly teach newly added amendment “verification on each node in the path of hashes”.  Examiner has noted that Motylinski also performs verification of an unused output (see page 12 lines 23-26, 31-32 and page 13 lines 1-3).  Furthermore, the Rejection section below also states that Motylinski teaches that each node in the path of hashes performs the verification of the transaction (i.e. unused output) (see page 7 lines 26-27 and page 12 lines 8-14).  It is then this combination of Suresh and Motylinski that teaches the argued limitation (see Rejection Section below).  Examiner also notes that Applicant argued against the references individually.  Examiner reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1-5, 7-12, 14-25 rejected under 35 U.S.C. 103 as being unpatentable over Suresh et al. (US 2018/0006807 A1, hereinafter “Suresh”) in view of Madeo et al. (WO 2018/207064 A1, hereinafter “Motylinski”).

Regarding claim 1, Suresh teaches:
A computing system comprising: 
a network interface configured to receive a location (i.e. mining process to find block with valid nonce based on hash output) of an output (i.e. hash output) stored on a data structure of a blockchain (par 20; i.e. Bitcoin miners use valid nonce that they have generated as a proof of successful Bitcoin mining; Examiner notes that this mining process is when miners find the block with valid nonce), where the location (i.e. block to compute mining) comprises a path of hashes of blockchain transactions within a block of the blockchain (Fig. 2; Examiner notes that each blockchain within a block, by definition, incorporates a path of hashes for each transaction that has been validated by a previous block in the blockchain.) generated by a reduced-step hash (par 19, speculative stage 2 SHA-256 hash computation) instead of a full-step hash of the blockchain (par 19, 31; i.e. full stage-2 SHA-256 hash); and 
a hardware processor configured to perform an approximate hash verification [on each node in the path of hashes] based on the reduced-step hash (par 19; i.e. speculative stage 2 SHA-256 computation) to verify whether the output is unused (i.e. hash with nonce value is determined to be a valid value), and, 
	Suresh teaches the mining of blockchain and in this process uses approximate hash values (i.e. speculative computation bits) to determine if an output is valid, however Suresh does not explicitly teach yet Madeo suggests:
[approximate hash] verification on each node in the path of hashes (page 1 lines 28-31; i.e. transactions are pushed to other nodes but before, each node in the blockchain validates the transaction, see also page 6 lines 28-29, page 7 lines 26-27 and page 12 lines 8-14);
in response to a determination that the output is unused as a result of the approximate hash verification (page 12 lines 23-26; when the block has been validated, using the block level criteria, the miner determines that the unspent transaction output unique ), approve a use of the output by a client associated with the output (page 12 lines 31-32 and page 13 lines 1-3; if an unspent transaction output is not unique, a double-spend has occurred; Examiner notes that when an unspent transaction output is unique, there is no double spending in such UTXO, therefore the uniqueness of UTXO validates for it to be used in a transaction, i.e. user to use to output).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a mechanism to approve the use of an unused output when a validation of the blockchain is determined, as taught by Madeo, to Suresh’s block validation’s invention.  The motivation to do so would have been in order to prevent double spending attacks (Madeo: page 12 line 32 and page 13 lines 1-2).  Furthermore, it would have been obvious to implement Suresh’s block validation mechanism with Madeo’s mechanism to perform validation, which validation is performed on each node of the blockchain, in order to confirm that each of the transactions in the block are valid (Madeo: page 12 lines 12-14).

Regarding claim 2, the combination of Suresh and Motylinski teach:
The computing system of claim 1, wherein the full-step hash comprises repeated performance of a function a first predetermined number of times (Suresh: par 31, 34; i.e. full stage 2 SHA-256 hash performs 64 rounds), and the reduced-step hash comprises repeated performance of the function a second predetermined number of times (Suresh: par 31, 34-47, 42; i.e. speculative computation performs 60 rounds of hash) that is less than the first predetermined number of times.  

Regarding claim 3, the combination of Suresh and Madeo teach:
The computing system of claim 1, wherein the path of hashes, when hashed together, produce an identifier  of a data block in the blockchain which stores the unused output (Suresh: par 102; i.e. hashed value provides a valid proof of identification).  

Regarding claim 4, the combination of Suresh and Madeo teach:
The computing system of claim 3, wherein the approximate hash verification further comprises (Suresh: par 102: nonce is the valid proof of identification of a bitcoin coin, see also par 20).

Regarding claim 5, the combination of Suresh and Madeo teach:
The computing system of claim 1, wherein the path of hashes comprises a path of hashes on a Merkle tree from a leaf node that corresponds to a blockchain transaction to a root node of the Merkle tree (Suresh: par 18; i.e 1024 input message contains Merkle root, the hash of the last chain node…).  

Regarding claim 7, the combination of Suresh and Madeo teach:
The computing system of claim 1, wherein the hardware processor is further configured to prevent the use of the output (Madeo: page 12 lines 31-32 and page 13 lines 1-3; if an unspent transaction output is not unique, a double-spend has occurred; Examiner notes that when an unspent transaction output is unique, there is no double spending in such UTXO, therefore the uniqueness of UTXO validates for it to be used in a transaction, i.e. user to use to output), in response to a determination that the output is used as a result of the approximate hash verification (Madeo: page 12 lines 23-26; when the block has been validated, using the block level criteria, the miner determines that the unspent transaction output unique ).  

Regarding claim 8 and claim 15, all claim limitations are set forth and are rejected as discussed in claim 1.

Regarding claim 9, all claim limitations are set forth and are rejected as discussed in claim 2.

Regarding claim 10 and claim 17 and claim 22, all claim limitations are set forth and are rejected as discussed in claim 3.

Regarding claim 11, all claim limitations are set forth and are rejected as discussed in claim 4.

Regarding claim 12, all claim limitations are set forth and are rejected as discussed in claim 5.

Regarding claim 14 and claim 19 and claim 24, all claim limitations are set forth and are rejected as discussed in claim 7.

Regarding claim 16, Suresh teaches:
A computing system comprising: 
a network interface configured to receive a hashed identifier of an output  (fig. 2, par 26; i.e. hash output in block of blockchain) stored on a data structure of a blockchain (par 20; i.e. Bitcoin miners use valid nonce that they have generated as a proof of successful Bitcoin mining; Examiner notes that this mining process is when miners find the block with valid nonce), where the hashed identifier is generated by a reduced-hash of the blockchain (par 19, speculative stage 2 SHA-256 hash computation) performed on a sequence of blockchain data values (fig. 2; Examiner notes that each blockchain within a block, by definition, incorporates a path of hashes for each transaction that has been validated by a previous block in the blockchain.  This also implies a sequence in blockchain, which blockchain itself include data values) instead of a full-hash of the blockchain (par 19, 31; i.e. full stage-2 SHA-256 hash); and 
a hardware processor configured to perform an approximate hash verification (par 19; i.e. speculative stage 2 SHA-256 computation) on each blockchain data value in the sequence based on the reduced-hash (i.e. speculative stage 2 hash computation) (fig. 2; Examiner notes that each blockchain within a block, by definition, incorporates a path of hashes for each transaction that has been validated by a previous block in the blockchain.  This also implies a sequence in blockchain, which blockchain itself include data values)  to verify whether the output is unused (par 19; i.e. hash with nonce value is determined to be a valid value) and 
	Suresh teaches the mining of blockchain and in this process uses approximate hash values (i.e. speculative computation bits) to determine if an output is valid, however Suresh does not explicitly teach yet Madeo suggests:
in response to a determination that the output is unused as a result of the approximate hash verification (page 12 lines 23-26; when the block has been validated, using the block level criteria, the miner determines that the unspent transaction output unique ), approve a use of the output by a client associated with the output (page 12 lines 31-32 and page 13 lines 1-3; if an unspent transaction output is not unique, a double-spend has occurred; Examiner notes that when an unspent transaction output is unique, there is no double spending in such UTXO, therefore the uniqueness of UTXO validates for it to be used in a transaction, i.e. user to use to output).  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have implemented a mechanism to approve the use of an unused output when a validation of the blockchain is determined, as taught by Madeo, to Suresh’s block validation’s invention.  The motivation to do so would have been in order to prevent double spending attacks (Madeo: page 12 line 32 and page 13 lines 1-2).

Regarding claim 18, the combination of Suresh and Madeo teach:
The computing system of claim 16, wherein the hashed identifier is generated by the processor through a chain of reduced-hashes based on a path of the output stored in a blockchain data structure (Suresh: fig. 2, par 26).  

Regarding claim 20, the combination of Suresh and Madeo teach:
The computing system of claim 16, wherein the hardware processor is further configured to store hashed identifiers of a plurality of data blocks and identifiers of the outputs stored in each data block (Suresh: par 24; i.e. the hash values are stored in registers).  

Regarding claim 21, all claim limitations are set forth and are rejected as discussed in claim 16.

Regarding claim 23, all claim limitations are set forth and are rejected as discussed in claim 18.

Regarding claim 25, all claim limitations are set forth and are rejected as discussed in claim 20.
Allowable Subject Matter
Claims 6, 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-37393739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495     
                                                                                                                                                                                                   25 March 2022

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495